DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/7/2021 has been entered.

     Applicant’s amendment, filed 07/07/2021, has been entered.

     Claim 63 has been amended.
     
     Claims 13, 17, 23, 24, 27, 28, 30-33, 35, 36 and 38-71 are pending.

     Claims 1-12, 14-16, 18-22, 25-26, 29, 34 and 37 have been canceled.

3.  Applicant’s remarks of the Interview Summary, filed 07/07/2021, are acknowledged.

                                                  REASONS FOR ALLOWANCE

4. The following is an Examiner's Statement of Reasons for Allowance:  

    The following is a reiteration of the Examiner’s Statement of Reasons for Allowance, mailed 07/06/2021 for convenience and clarity. 

     Upon reconsideration of amended claims set forth in the Examiner’s Amendment.
    the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph written description has been withdrawn

    Upon reconsideration of amended claims set forth in the Examiner’s Amendment as well as applicant’s arguments in conjunction with the Gardai Declaration Under 37 CFR 1.132, filed 02/26/2021, the previous rejection under 35 U.S.C. 103 has been withdrawn

     Upon reconsideration of applicant’s amended claims and arguments in conjunction with the Gardai 132 Declaration and the instant specification, filed 02/26/2021,
      it appears that the SEA-CD40 non-fucosylated antibody can be administered at a much lower dosage as compared to existing anti-CD40 antibodies, where the SEA-CD40 exhibits enhanced CD40 pathway activity is unexpected because the antigen-binding domain is usually responsible for agonistic antibody activity and the modification of the Fc region is not expected to affect CD40 binding activity (e.g., see Unexpected Results in the Gardai Declaration and the specification).      

     The terminal disclaimer, filed on 06/14/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of USSN 15/411,741.has been accepted.  The terminal disclaimer has been recorded. 
     In turn, the previous provisional rejection under non-statutory double patenting has been withdrawn.


     Once the restriction requirement / election of species is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

    According, the claimed invention is deemed allowable.

5.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 19, 2021